DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As a result of the Amendment filed on July 27, 2022, claims 1 and 3-17 are pending. Claims 1 and 9 are amended. Claims 2 and 18-20 are canceled. 

Response to Arguments
Applicant's arguments filed July 27, 2022 with respect to the art rejections have been fully considered but they are not persuasive. Applicant has incorporated elements of multiple dependent claims such as claims 2, 11 and 18-20 into amended independent claim 1 and argues that the prior art does not read upon the claimed limitations (Remarks at pgs. 6-8). 
However, the Office holds that the previous rejections to dependent claims 19-20 (now canceled) with the combination of Osman (US 2016/0246369 A1) and Tran (US 2017/0318360 A1) continue to apply to all pending claims 1 and 3-17. For example, Osman reads upon the amended elements of “wherein the EMF field produces a voltage over the coils in each axis of the EMF-sensor, and wherein the voltage is used to calculate the position and orientation of the user with respect to the internal EFG” (Detailed Description. [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another…In some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters.”),  “wherein the motion capture framework comprises a smart glove with both an internal (Fig. 4A, glove and emitters, #442a/b; Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”) and an external EFG” (See Osman, Fig. 8, emitters, #814a-c; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic field”; the external EFG is the emitter on the keyboard), “wherein when the motion capture framework is out of range of the external EFG, a sensing hardware utilizes a set of inertial measurements for estimating the relative position and orientation of the user with respect to a last known absolute position and orientation of the user” (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], [0162], [0182], “A gyroscope is a device for measuring or maintaining orientation, based on the principles of angular momentum. In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in detecting fast rotations. However, the gyroscopes can drift overtime without the existence of an absolute reference. This requires resetting the gyroscopes periodically, which can be done using other available information, such as positional/orientation determination based on visual tracking of an object, accelerometer, magnetometer, etc.”), and “wherein an external three-axis EFG generates an electromagnetic (EMF) field” (Fig. 4A-4B, Detailed Description, [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another.”). 

Tran, in a similar field of endeavor, discloses the amended element of “a smart glove mode of operation comprising a global positioning mode” (See Tran, Fig. 7, Detailed Description, [0081-0098]) inter alia, Detailed Description, [0023], [0261]).  The combination of Osman and Tran renders claims 1 unpatentable in the same way it rendered previously dependent claims 19-20 obvious, as set forth in the previous Office Action and with the same rationale (See pg. 11 of current Office Action, pg. 15 of Non-Final Rejection). Applicant has not provided a rebuttal of how the combination of Osman and Tran does not read upon the claimed features at issue. Thus, the Examiner has set forth a valid prima facie case of obviousness to incorporate the global positioning mode of Tran into the process of Osman to provide “a smart glove mode of operation comprising a global positioning mode” and “wherein in the global positioning mode an external three-axis EFG generates an electromagnetic (EMF) field”. 
As such, the rejections to all pending claims 1 and 3-17 are maintained. No new art is cited at this time. Please see the rejection section below for details. 

Claim Objections
Claims 1 and 3-17 are objected to because of the following informalities:  Claims 1 and 3-17 contain the limitation “wherein the EMF field produces a voltage over the coils in each axis of the EMF-sensor…” before properly introducing an EMF field, the EMF-sensor or the abbreviation thereof.  Furthermore, claims 1 and 3-17 recite “…the internal EFG” before introducing “…a smart glove with both an internal and external EFG”. 
Applicant needs to at least provide the subsequent elements “wherein the motion capture framework comprise a smart glove…” and “wherein in the global positioning mode an external three-axis EFG generates an electromagnetic (EMF) field before the feature of “wherein the EMF field produces a voltage…” to have proper antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Osman, United States Patent Application Publication No. US 2016/0246369 A1 in view of Tran, United States Patent Application Publication No. US 2017/0318360 A1.

Regarding claim 1, Osman discloses a computerized process useful for managing a hybrid motion sensing framework (Osman, Abstract), comprising:
 providing a motion capture framework worn by a user to measure a user posture and motion by measuring an external source signal and an inertial property of the motion capture framework (Fig. 1, HMD, #102), wherein the motion capture framework comprises a set of motion sensing units (MSUs) and an electromagnetic field generator (EFG) (Fig. 4A, glove interface, Detailed Description, [0095-0099], “FIG. 4A illustrates a glove interface e object having a plurality of emitters and proximity sensors defined thereon, in accordance with an embodiment of the invention.. In some implementations, the emitters are defined by electromagnets, and the proximity sensors are defined by magnetic sensors such as Hall effect sensors.”), wherein the MSU is a hybrid sensing system using a combination of sensors to measure position and orientation (Fig. 1, camera, #108; Detailed Description, [0079-0084], “The camera 108 can include one or more microphones to capture sound from the interactive environment. Sound captured by a microphone array may be processed to identify the location of a sound source. Sound from an identified location can be selectively utilized or processed to the exclusion of other sounds not from the identified location. Furthermore, the camera 108 can be defined to include multiple image capture devices (e.g. stereoscopic pair of cameras), an IR camera, a depth camera, and combinations thereof.”) and wherein the EFG generates an alternating electromagnetic field with a specified frequency (Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”) ; 
calculating the user posture and motion based on the measuring an external source signal and an inertial property of the motion capture framework using a sensor fusion algorithm (Figs. 4-5, Detailed Description, [0099-00118], “At the conclusion of one cycle of time periods T1, T2, and T3, each of the sensors will have been read once during the activation of each electromagnet (i.e. in the present example, each sensor is read three times, in respective correspondence to the three electromagnets). In some implementations, each sensor is configured to detect the strength of a magnetic field generated by the electromagnets. As the strength of a magnetic field varies with distance, then the detected strength of the magnetic field can indicate the distance of a given sensor to the electromagnet. Thus, for each sensor, the three readings taken per cycle indicate the distances of the sensor to each of the electromagnets. And as has been discussed, based on these distances, a relative location of the given sensor to the electromagnets can be determined. It will be appreciated that in the illustrated embodiment, three electromagnets and five sensors are shown; however, in other embodiments, there may be more than three electromagnets and more than five sensors…] In some implementations, the frequency of ambient readings can be positively correlated to an amount of movement of the glove interface object as a whole, such that ambient readings are taken with higher frequency when the glove interface object is determined to be moving at a higher rate, and ambient readings are taken with lower frequency when the glove interface object is determined to be moving at a lower rate”; See Detailed Description, [0126], “In the illustrated embodiment, the peripheral device 710 is a motion controller including an illuminated object 712 that can be illuminated to facilitate tracking based on analysis of captured image data”); 
visualizing the position and orientation of the user (Figs. 7-8, inter alias, Detailed Description, [0131-0132], “When a user is using a head-mounted display (HMD), the user may not have the ability to see the local environment external to the HMD. However, by utilizing sensors on the glove interface object to detect emitters on the peripheral device, the location of the peripheral device relative to the glove interface object can be determined. Furthermore, the configuration of the user's hand and the peripheral device can be defined with precision to, for example, define the configuration of a corresponding virtual hand and virtual object that exist in a virtual space that is rendered on the HMD. For example, the peripheral device could define the positioning of the virtual object in the virtual space (e.g. a weapon such as a sword or gun), and the virtual hand could be shown holding the virtual object in a manner that is similar to the user's hold on the peripheral device. The movements of the user's fingers in relation to the peripheral device could be tracked and rendered as corresponding movements of the fingers of the virtual hand in relation to the virtual object. “),
wherein the EMF field produces a voltage over the coils in each axis of the EMF-sensor, and wherein the voltage is used to calculate the position and orientation of the user with respect to the internal EFG (Detailed Description. [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another…In some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters.”),
wherein the motion capture framework comprises a smart glove with both an internal (Fig. 4A, glove and emitters, #442a/b; Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”),and an external EFG (See Osman, Fig. 8, emitters, #814a-c; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic field”; the external EFG is the emitter on the keyboard),
wherein when the motion capture framework is out of range of the external EFG, a sensing hardware utilizes a set of inertial measurements for estimating the relative position and orientation of the user with respect to a last known absolute position and orientation of the user (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], [0162], [0182], “A gyroscope is a device for measuring or maintaining orientation, based on the principles of angular momentum. In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in detecting fast rotations. However, the gyroscopes can drift overtime without the existence of an absolute reference. This requires resetting the gyroscopes periodically, which can be done using other available information, such as positional/orientation determination based on visual tracking of an object, accelerometer, magnetometer, etc.”),
wherein an external three-axis EFG generates an electromagnetic (EMF) field (Fig. 4A-4B, Detailed Description, [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another.”).

Osman does not explicitly disclose wherein the smart glove mode of operation comprises a global positioning mode.
Furthermore, Osman discloses wherein an external three-axis EFG  generates an EMF field (Fig. 4A-4B, Detailed Description, [0095-0110]) but does not disclose wherein in the global positioning mode an external three-axis EFG generates an electromagnetic (EMF) field
Tran, in a similar field of endeavor, discloses a smart glove mode of operation (Fig. 7, Detailed Description, [0081-0098]) comprising a global positioning mode (See inter alia, Detailed Description, [0023], [0261]).
It would have been obvious to one of ordinary skill in the art to have modified the smart glove mode of Osman to include the teachings of Tran to include a global positioning mode and further to provide wherein in the global positioning mode an external three-axis EFG generates an electromagnetic (EMF) field. The motivation to combine these arts is to implement motion-captured hand gestures into GPS navigation for a car (See Tran, Detailed Description, [0261-0264]). The fact that Tran also discloses a smart glove operation mode, same as Osman and the Instant Invention, makes this combination more easily implemented. 

Regarding claim 3, Osman discloses wherein the motion capture framework comprises the smart glove with the internal EFG (Fig. 4A, glove and emitters, #442a/b; Detailed Description, [0099-0107], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet…some implementations, there are at least three emitters that are arranged in a non-collinear arrangement. By having at least three emitters in a non-collinear arrangement, then by determining distances from a given proximity sensor to each of the emitters, it is then possible to determine the specific location of the given proximity sensor relative to the emitters”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 4, Osman discloses wherein the motion capture framework comprises a smart glove with the external EFG (See Osman, Fig. 8, emitters, #814a-c; Detailed Description, [0134], “A keyboard peripheral device 810 may include various keys 812 for providing input to an interactive application. The keyboard 810 may communicate wirelessly with a computing device that executes the interactive application. The keyboard 810 further includes emitters 814a-c, which can be detected by the proximity sensors 802a-e and 806a-e. In some implementations, the emitters 814a-c are electromagnets that produce magnetic fields, and the proximity sensors are magnetic sensors (e.g. Hall effect sensors) that detect the magnetic field”; the external EFG is the emitter on the keyboard).
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 5, Osman discloses wherein the motion capture framework comprises a three-axis accelerometer (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 6, Osman discloses wherein the motion capture framework comprises a three-axis Gyroscope (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 7, Osman further discloses wherein the motion capture framework comprises a three-axis electromotive force (EMF) sensor. (See inter alia, Summary, [0014]; Detailed Description, [0075]; [0095-0117]).
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

	Regarding claim 8, Osman discloses wherein the motion capture framework comprises a three-axis magnetometer (Detailed Description, [0145], “It is contemplated that the determination of the locations of the glove interface object and the device 900 relative to each other can be performed based on the magnetic tracking methods thus described and/or by other methods, such as by visual tracking (e.g. capturing images of the interactive environment and employing image recognition to recognize and track the glove interface object and/or the device 900) and the use of motion sensors (e.g. accelerometers, gyroscopes, magnetometers) included in the glove interface object and/or the device 900.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 9, Osman further discloses wherein the external source signal is used to obtain a position and orientation measurement with respect to a fixed reference point (Detailed Description, [0179], “The accelerometer is used to sense inclination, vibration, and shock. In one embodiment, three accelerometers 1312 are used to provide the direction of gravity, which gives an absolute reference for two angles (world-space pitch and world-space roll).”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 10, Osman further discloses wherein when the motion capture framework is out of range of the external source signal, the motion capture framework utilizes a set of inertial measurements for estimating the relative position and orientation of the user (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], “Furthermore, similar principles may be applied with the glove interface object alone, the sampling rate of the proximity sensors and the frequency of activation of the electromagnets of the glove interface object being variable according to location of the glove (e.g. in predefined ranges/regions/locations) “; See next Detailed Description, [0162], [0182]). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 
Regarding claim 11, Osman further discloses wherein when the motion capture framework is out of range of the external source signal, the motion capture framework utilizes a set of inertial measurements for estimating the relative position and orientation of the user with respect to a last known absolute position and orientation of the user (Fig. 10A, inertial sensors, #1016; Detailed Description, [0152], [0162], [0182], “A gyroscope is a device for measuring or maintaining orientation, based on the principles of angular momentum. In one embodiment, three gyroscopes 1314 provide information about movement across the respective axis (x, y and z) based on inertial sensing. The gyroscopes help in detecting fast rotations. However, the gyroscopes can drift overtime without the existence of an absolute reference. This requires resetting the gyroscopes periodically, which can be done using other available information, such as positional/orientation determination based on visual tracking of an object, accelerometer, magnetometer, etc.”).
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 
Regarding claim 12, Osman further discloses wherein the sensor fusion algorithm uses information from any available sensor in the motion capture framework (See inter alia, Detailed Description, [0147], “The specific examples of configurations for utilizing magnetic tracking, including course and fine tracking, in combination with other types of tracking such as visual and motion sensor based tracking, have been described by way of example only and not by way of limitation “; Detailed Description, [0178], “A motion detection module 1308 may include any of various kinds of motion sensitive hardware, such as a magnetometer 1310, an accelerometer 1312, and a gyroscope 1314.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 
Regarding claim 13, Osman further discloses wherein the sensor fusion algorithm then fuses the sensor information to obtain an optimal estimate of the position and orientation of the user (Fig. 10A, data stream, processor, #1020, Detailed Description, [0156], “A data stream processor 1020 is configured to process data from the various sensors.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 14, Osman further discloses wherein the visualizing of the position and orientation of the user comprises: applying the position and orientation information of the motion capture framework to a specified model  (Figs. 7-8, inter alias, Detailed Description, [0131-0132], “When a user is using a head-mounted display (HMD), the user may not have the ability to see the local environment external to the HMD. However, by utilizing sensors on the glove interface object to detect emitters on the peripheral device, the location of the peripheral device relative to the glove interface object can be determined. Furthermore, the configuration of the user's hand and the peripheral device can be defined with precision to, for example, define the configuration of a corresponding virtual hand and virtual object that exist in a virtual space that is rendered on the HMD. For example, the peripheral device could define the positioning of the virtual object in the virtual space (e.g. a weapon such as a sword or gun), and the virtual hand could be shown holding the virtual object in a manner that is similar to the user's hold on the peripheral device. The movements of the user's fingers in relation to the peripheral device could be tracked and rendered as corresponding movements of the fingers of the virtual hand in relation to the virtual object. “). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 15, Osman further discloses wherein the specified model comprises a rigid body and a textured body to display an assembly of sensors (Figs 4-5, Detailed Description, [0108-0110]; See also Summary, [0013-0014]). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

Regarding claim 16, Osman further discloses wherein the smart glove comprises smart glove mode of operation comprising a finger-only positioning mode (Fig. 4A-4B, Detailed Description, [0095], “FIG. 4A illustrates a glove interface object having a plurality of emitters and proximity sensors defined thereon, in accordance with an embodiment of the invention. As shown, the glove interface object 400 includes various finger portions, including a thumb portion 402a, and index finger portion 402b, a middle finger portion 402c, a ring finger portion 402d, and a pinky/little finger portion 402e. A plurality of proximity sensors are defined substantially at the fingertip portions/areas of the glove interface object 400. That is, the proximity sensors are defined on/in or otherwise at or near the end portions of the finger portions of the glove interface object 400 that correspond to or receive the distal phalanges portions of the user's fingers. In some implementations, the fingertip portions/areas correspond to some distal portion (e.g. distal half, distal third, distal quarter, etc.) of the distal phalanges, whereas in other implementations, the fingertip portions/areas correspond to the entire distal phalanges. The fingertip portion/area of a finger may include the top, bottom, sides, and/or end of the finger, and/or any sub-combination thereof. In the illustrated embodiment, proximity sensors 404a, 404b, 404c, 404d, and 404e are respectively defined at the fingertips/ends of the thumb portion 402a, index finger portion 402b, middle finger portion 402c, ring finger portion 402d, and little finger portion 402e. Additionally, a proximity sensor 406 is defined on a back portion or a palm portion of the glove interface object 400. The proximity sensors are configured to generate data indicating distance/proximity to each of a plurality of emitters 422a, 422b, and 422c.”; See next Detailed Description, [0109], “FIG. 4B illustrates a glove interface object having multiple proximity sensors defined thereon, in accordance with an embodiment of the invention. In the illustrated embodiment, in addition to the proximity sensors 404a-e which are defined at fingertip portions of the glove interface object 400, there are proximity sensors positioned along the finger portions of the glove interface object to coincide with the joints of the fingers of the user's hand when wearing the glove interface object. These include proximity sensors 430a-d which are positioned to coincide with the distal interphalangeal joints, proximity sensors 432a-e which are positioned to coincide with the proximal interphalangeal joints, and proximity sensors 434a-e which are positioned to coincide with the metacarpophalangeal joints. By providing proximity sensors that coincide with the joints of the user's hand when wearing the glove interface object 400, then the pose of the user's hand can be determined with a high degree of precision.”; Fig. 4A-4B embodiments track finger positon in particular and not in relation to other objects). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 

	Regarding claim 17, Osman further discloses wherein in the finger-only positioning mode a three-axis EFG positioned on the back of the glove generates an EMF field (Fig. 4A-4B, Detailed Description, [0095-0110], “For example, in implementations wherein the emitters comprise electromagnets and the proximity sensors comprise magnetic sensors such as Hall effect sensors, then the deactivation of one electromagnet may coincide with or overlap with the simultaneous activation of another electromagnet. In this manner, time is saved during the activation/deactivation times of the electromagnets, so as to minimize the amount of time spent transitioning from an activated state of one electromagnet to an activated state of a next electromagnet. It will be appreciated that in such implementations, it is important to provide for periods of activation of each electromagnet that are exclusive of each other so that when the Hall effect sensors are read during such periods of activation, the magnetic fields of each electromagnet do not interfere substantially with one another.”). 
Thus, it would have remained obvious to have combined Osman and Tran in the same manner as claim 1. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KWIN XIE/Primary Examiner, Art Unit 2626